

EXHIBIT 10.4
 
EMPLOYMENT AGREEMENT
 
  AGREEMENT made as of the 24th day of March, 2005, by and between DELTA
FINANCIAL CORPORATION, a Delaware corporation (the “Corporation”), and Richard
Blass (the “Executive”).  
 
W I T N E S S E T H:
 
  In consideration of the representations, warranties and conditions contained
herein, the parties hereto agree as follows:
 
1.  Position and Responsibilities.
 
1.1  The Executive shall serve in an executive capacity as Chief Financial
Officer and Executive Vice President of the Corporation. The Executive shall
perform such functions and undertake such responsibilities as are customarily
associated with such capacity. The Executive shall hold such directorships and
executive officerships in the Corporation and any subsidiary to which, from time
to time, he may be elected or appointed during the term of this Agreement.
 
1.2  The Executive shall devote his full time and best efforts to the business
and affairs of the Corporation and to the promotion of its interests.
 
1.3  The principal executive offices of the Corporation shall be maintained in
either Nassau or Suffolk counties, New York and the Executive shall not be
required to relocate outside of Nassau or Suffolk counties, New York without his
consent.
 
2.  Terms of Employment .
 
2.1  The term of employment shall be five years, commencing with the date
hereof, unless sooner terminated as provided in this Agreement. The initial term
of employment and any extension thereof is herein referred to as the “Term.”
 
2.2  Notwithstanding the provisions of Section 2.1 hereof, the Corporation shall
have the right, on written notice to the Executive, to terminate the Executive’s
employment for Reasonable Cause, such termination to be effective as of the date
on which notice is given or as of such later date otherwise specified in the
notice.
 

1

--------------------------------------------------------------------------------

2.3  For purposes of this Agreement, the term “Reasonable Cause” shall mean any
of the following actions by the Executive: (a) failure to comply with any of the
material terms of this Agreement, which shall not be cured within 30 days after
the Executive’s receipt of written notice from the Board of Directors; (b)
engagement in gross misconduct injurious to the Corporation or an affiliate of
the Corporation, which shall not be cured within 30 days after the Executive’s
receipt of written notice from the Board of Directors; (c) knowing and willful
neglect or refusal to attend to the material duties reasonably assigned to him
by the Board of Directors, which shall not be cured within 30 days after the
Executive’s receipt of written notice from the Board of Directors; (d)
intentional misappropriation of property of the Corporation or an affiliate of
the Corporation to the Executive’s own use; (e) the commission by the Executive
of an act of embezzlement; (f) Executive’s conviction for a felony or if
criminal penalties are imposed on Executive relating to any individual income
taxes due and owing by Executive; or (g) Executive’s engaging in any activity
which would constitute a material conflict of interest with the Corporation
which shall not be cured within 30 days after the Executive’s receipt of written
notice from the Board of Directors. If the provisions contained in subsections
(a), (b), (c) or (g) above cannot be cured within 30 days due to the nature of
the breach, the cure period shall then be extended for a reasonable period of
time; provided, however, the Executive undertakes and continues in good faith to
cure the same.
 
2.4  No later than six months prior to the end of the Term, the Corporation and
the Executive shall meet to discuss the terms and conditions of an extension of
the Term. If the Term of this Agreement shall not be extended, at the end of the
Term the Corporation shall pay as severance pay to the Executive (1) his annual
salary at the rate in effect as of the termination, plus (2) an amount equal to
the average of his annual bonuses over the last five years. All such payments
shall be made within fifteen days of such termination. In addition, for a period
of one year following such termination, the Corporation shall provide the
Executive all benefits (including medical coverage) which may be in effect at
such time which are generally available to other senior executives of the
Corporation or its subsidiaries. Health benefits otherwise receivable by the
Executive pursuant to this Section 2.4 shall be reduced to the extent comparable
benefits are actually available to the Executive during such period from a
subsequent Employer.
 

2

--------------------------------------------------------------------------------

2.5  If the Executive’s employment with the Corporation shall be terminated
prior to the expiration of the Term (a) by the Corporation other than pursuant
to Sections 2.2, 4.1 or 4.2 hereof or (b) by the Executive for Good Reason (as
defined herein), then the Corporation shall pay to the Executive as severance an
amount equal to the product of (1) the lesser of (A) the remaining Term in years
plus 1, multiplied by 100% or (B) 299%, multiplied by (2) the last five
years’average annual compensation as calculated in accordance with Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”). All such payments
shall be made within fifteen days of such termination. In addition, for the
balance of the Term following such termination (or for a period of one year
following such termination, if greater), the Corporation shall provide the
Executive all benefits (including medical coverage) which may be in effect at
such time which are generally available to other senior executives of the
Corporation or its subsidiaries; provided, however that the Executive shall only
be entitled to such payments and benefits as long as he is in compliance with
the provisions of Section 5 below, to the extent applicable. Health benefits
otherwise receivable by the Executive pursuant to this Section 2.5 shall be
reduced to the extent comparable benefits are actually available to the
Executive during such period from a subsequent Employer. The Executive shall
have the right for a period of 30 days after he becomes aware of a Good Reason
event to terminate this Agreement for Good Reason.
 
2.6  For purposes of this Section, “Good Reason” shall mean any of the
following, which occurs subsequent to the date of this Agreement:
 
(i)  any material change is made to the Executive’s duties, responsibilities,
authority, reporting requirements or title to a level materially below, or that
are otherwise inconsistent with, those normally associated with the position
held by the Executive on the date hereof;
 
(ii)  a reduction by the Corporation of the Executive’s base salary as then in
effect, without the Executive’s written consent; 
 
(iii)  a relocation or an actual change in the Executive’s place of employment
or the Corporation’s principal executive offices outside of Nassau or Suffolk
counties, New York, without Executive’s prior consent;
 

3

--------------------------------------------------------------------------------

(iv)  prior to a Change in Control, failure of the Corporation to continue to
maintain the same medical or other benefit plans covering the Executive as are
made available to other senior executives of the Corporation;  
 
(v)  any material breach by the Corporation of any provision of this Agreement
which shall not be cured to the reasonable satisfaction of the Executive within
30 days after the Board of Directors’receipt of written notice from the
Executive;
 
(vi)  any failure by the Corporation to obtain the written assumption of this
Agreement by any successor entity.
 
3.  Compensation .
 
3.1   (a)     The Corporation shall pay or cause Delta Funding Corporation to
pay to the Executive for the services to be rendered by the Executive hereunder
a salary at the rate of $350,000 per annum. The salary shall be payable in equal
installments in accordance with the Corporation’s normal payroll practices. Such
salary will be reviewed at least annually and shall be increased (but not
decreased) by the Board of Directors of the Corporation in such amount as
determined in its sole discretion.
 
(b)  In addition, at the discretion of the Compensation Committee of the Board
of Directors (the “Compensation Committee”), after consideration of the
Corporation’s actual performance relative to its financial and operational
objectives for any particular period, and the performance of the Executive, as
well as such other factors deemed appropriate by the Compensation Committee in
its discretion, the Corporation may also pay the Executive an annual bonus with
respect to each fiscal year of the Corporation. Such Bonus, if any, may be paid
in cash, in shares of Delta Financial Corporation’s Common Stock, par value $.01
per share (the “Common Stock”) or in any combination of cash and shares of
Common Stock, as determined in the discretion of the Compensation Committee.
Nothing herein contained shall, however, obligate the Corporation to pay any
annual bonus to the Executive, it being understood that any such bonus shall be
in the sole discretion of the Compensation Committee and that the amount
thereof, if any, may vary depending upon actual performance of the Corporation
and the Executive as determined in the discretion of the Board.
 

4

--------------------------------------------------------------------------------

(c)  In addition to the Bonus described in Section 3.1(b), the Corporation may
pay the Executive at the Board of Directors’discretion additional cash bonuses.
Nothing set forth in this Section 3.1(c) shall, however, obligate the
Corporation to pay any bonus described in this Section 3.1(c) to the Executive,
it being understood that any such bonus shall be in the sole discretion of the
Board of Directors and that the amount thereof, if any, may vary depending upon
actual performance of the Corporation and the Executive as determined in the
discretion of the Board.
 
(d)  On the date of this Agreement, the Executive shall be granted non-qualified
stock options pursuant to Delta Financial Corporation’s 1996 Stock Option Plan
(the “1996 Option Plan”) to purchase 100,000 shares of Common Stock, at a price
per share equal to the per share closing price of the Common Stock on the date
hereof. The foregoing options shall vest 1/3 on the grant date, and 1/3 on each
succeeding anniversary of the grant date, and have a term of seven years.  
 
(e) Also on the date of this Agreement, all of the Executive’s existing unvested
stock options shall immediately become exercisable.
 
3.2  The Executive shall be entitled to participate in, and receive benefits
from, any insurance, medical, disability, bonus, incentive compensation
(including additional grants of non- qualified stock options under any of
Delta’s stock option plans, as determined by the Corporation) or other employee
benefit plan, if any are adopted, of the Corporation or any subsidiary which may
be in effect at any time during the course of his employment by the Corporation
and which shall be generally available to the Executive on terms no less
favorable than to other senior executives of the Corporation or its
subsidiaries. The Corporation agrees to reimburse Executive for all medical
costs and expenses incurred by him which are not covered by the Corporation’s
group medical plans, up to an aggregate maximum amount of $100,000 per annum,
upon submission of appropriate and itemized documentation.  
 
3.3  The Corporation agrees to pay the Executive a car allowance of $1,000 per
month.
 
3.4  The Corporation agrees to reimburse the Executive for all reasonable and
necessary business expenses incurred by him on behalf of the Corporation in the
course of his duties hereunder upon the presentation by the Executive of
appropriate vouchers therefor.
 

5

--------------------------------------------------------------------------------

3.5  The Executive will be entitled each year of this Agreement to a paid
vacation of five weeks, no more than half of which can be carried forward to
future years.
 
3.6  Upon termination of this Agreement for Reasonable Cause or due to death or
incapacity of the Executive (as defined in Section 4.1), the Executive (or his
estate) shall be entitled to all unpaid compensation (including pro-rata Bonus)
and benefits accrued to the date of termination.
 
3.7  The Executive shall not be required to mitigate damages or the amount of
any payment provided to him under this Agreement by seeking other employment or
otherwise.
 
3.8  If the Executive’s employment with the Corporation shall be terminated by
the Corporation due to death or incapacity of the Executive (as defined in
Section 4.1), then, effective upon the date of termination, all stock options
and restricted stock held by the Executive beneficially (in trust or otherwise)
and/or of record, including, without limitation, all stock options and
restricted stock held in trust for the benefit of the Executive in any stock
option plan or similar plan as may be established at the Corporation’s
discretion, shall vest and become immediately exercisable (and in the case of
stock options, shall remain exercisable by the Executive or his estate for one
year following such termination). 
 
4.  Incapacity; Death .
 
4.1  If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 120 consecutive days, or
for shorter periods aggregating more than 120 days during any twelve month
period, to render the services contemplated hereunder, then the Corporation, at
its option, may terminate the term of employment hereunder, upon not less than
30 days written notice from the Corporation to the Executive, effective on the
30th day after giving of such notice; provided, however, that no such
termination will be effective if prior to the 30th day after giving such notice,
the Executive’s illness or incapacity shall have terminated and he shall be
physically and mentally able to perform the services required hereunder.
 
4.2  In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.
 

6

--------------------------------------------------------------------------------

4.3  The Corporation (or its designee) shall have the right to obtain for its
benefit an appropriate life insurance policy on the life of the Executive,
naming the Corporation (or its designee) as the beneficiary. If requested by the
Corporation, the Executive agrees to cooperate with the Corporation in obtaining
such policy.
 
4.4  In the event the employment of Executive is terminated by the Corporation
as the result of the death or incapacity of the Executive, the Corporation
agrees to make a payment to the Executive (or his estate) within 15 days of such
termination equal to the Executive’s annual salary in effect as of the date of
such termination.
 
5.  Other Activities During Employment; Non-Competition; Solicitation
 
5.1  The Executive shall not during the Term of this Agreement undertake or
engage in other employment, occupation or business enterprise. Subject to
compliance with the provisions of this Agreement, the Executive may engage in
reasonable activities with respect to personal investments of the Executive.  
 
5.2  During the Term of this Agreement, and for a period of one year after the
Executive leaves the employ of the Corporation, in the event that (a) the
Corporation terminates the Executive’s employment with the Corporation pursuant
to Sections 2.2 or 4.1, (b) the Executive terminates his employment with the
Corporation for any reason other than Good Reason, or (c) the Term of this
Agreement shall not be extended in accordance with Section 2.4 hereof and
Executive receives severance pay as set forth therein, then:
 
5.2.1  Neither the Executive nor any entity in which he may be interested as a
partner, trustee, director, officer, employee, shareholder, option holder,
lender of money, guarantor or consultant, shall be engaged directly or
indirectly in any business engaged in by the Corporation, or any subsidiary, in
any area where the Corporation, or any subsidiary, conducts such business at any
time during this Agreement; provided however, that the foregoing shall not be
deemed to prevent the Executive from investing in securities if such class of
securities in which the investment is so made is listed on a national securities
exchange or is issued by a company registered under Section 12(g) of the
Securities Exchange Act of 1934 (“Exchange Act”), so long as such investment
holdings do not, in the aggregate, constitute more than 5% of the voting stock
of any company’s securities; and
 

7

--------------------------------------------------------------------------------

5.2.2  The Executive shall not solicit (or assist or encourage the solicitation
of) any employee of the Corporation or any of its subsidiaries or affiliates to
work for Executive or for any business, firm corporation or other entity in
which the Executive, directly or indirectly, in any capacity described in
Section 5.2 hereof, participates or engages (or expects to participate or
engage) or has (or expects to have) a financial interest or management position.
 
5.3  The Executive shall not at any time during this Agreement or after the
termination hereof directly or indirectly divulge, furnish, use, publish or make
accessible to any person or entity any Confidential Information (as hereinafter
defined). Any records of Confidential Information prepared by the Executive or
which come into Executive’s possession during this Agreement are and remain the
property of the Corporation and upon termination of Executive’s employment all
such records and copies thereof shall be either left with or returned to the
Corporation.
 
5.4  The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by him as a consequence of or
through his employment by the Corporation, not generally known in the relevant
trade or industry, about the Corporation’s or any of its subsidiaries’or
affiliates’business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, finances, accounting, methods, processes, business plans, broker
or correspondent lists and records and potential broker or correspondent lists
and records.
 
6.  Change in Control.
 
6.1  For purposes hereof, a “Change in Control” shall be deemed to have occurred
if (a) during any period of 12 months, individuals who at the beginning of such
period constitute the Board of Directors of the Corporation cease for any reason
to constitute a majority thereof unless the election, or the nomination for the
election by the Corporation’s stockholders of each new director was approved by
a vote of at least a majority of all of the directors then still in office who
were directors at the beginning of the period, (b) a person or group of persons
acting in concert (as defined in Section 13 (a) of the Exchange Act), other than
one or more members of the Miller Family (hereinafter defined), acquires
beneficial ownership, within the meaning of Rule 13 (d) (3) of the Rules and
Regulations of the United States Securities and Exchange Commission promulgated
pursuant to the Exchange Act, of a number of voting shares of the Corporation
which constitutes 35% or more of the Corporation’s outstanding voting shares,
(c) the Corporation is merged, consolidated or reorganized into or with another
corporation or another legal entity and, as a result of such merger,
consolidation or reorganization, less than 50% of the combined voting power of
the then-outstanding securities of such corporation or entity immediately after
such transaction is held in the aggregate by the holders of the combined voting
power of the securities of the Corporation entitled to vote generally in the
election of directors of the Corporation immediately prior to such transaction,
or (d) the Corporation undergoes a liquidation or dissolution or, in one or more
related transactions or one or more transactions occurring within a consecutive
12-month period, a sale of all or substantially all of the assets of the
Corporation. No merger, consolidation or corporate reorganization in which the
owners of the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally prior to said combination, own 50% or more
of the resulting entity’s outstanding voting securities shall, by itself, be
considered a Change in Control.
 

8

--------------------------------------------------------------------------------

6.1.1  For purposes of this Agreement, the term “Miller Family” shall mean Hugh
Miller, Marc E. Miller, Sidney Miller and Lee Miller, any of their respective
spouses or lineal descendants, or any trust (a) the beneficial interests of
which are directly or indirectly held by such persons or (b) of which any of
such persons serves as a trustee.  
 
6.2  If, upon a Change in Control, as defined under Section 6, the Executive’s
employment with the Corporation is terminated by the Corporation, or the
Executive terminates his employment with the Corporation for Good Reason (as
defined in Section 2.5), in each case within a twenty-four (24) month period
following a Change in Control (each a “Change in Control Termination”), the
Executive shall be entitled to the following severance compensation and benefits
in lieu of any payments which would otherwise be payable under Section 2.5: 
 
(a)  within 15 days of the date of the Change in Control Termination the “Change
in Control Termination Date”), the Corporation shall pay the Executive all
amounts of earned or accrued compensation through the Executive’s termination
date, including reasonable business expenses;
 
(b)  within 15 days of the Change in Control Termination Date, the Corporation
shall pay the Executive as severance and in lieu of any further compensation for
periods subsequent to the Change in Control Termination Date an amount equal to
the product of (1) 299%, multiplied by (2) the last five years’average annual
compensation as calculated in accordance with Section 280G of the Code; and 
 
(c)  the Corporation shall continue on behalf of the Executive and his
dependents and beneficiaries the life insurance, disability, medical, dental,
prescription drug and hospitalization coverages and benefits provided to the
Executive immediately prior to the Change in Control Termination Date or, if
greater, the coverages and benefits generally provided at any time thereafter by
the Corporation to its senior officers for the remaining Term of this Agreement
following the Change in Control Termination Date. Health benefits otherwise
receivable by the Executive pursuant to this Section 6.2 shall be reduced to the
extent substantially comparable benefits are actually provided to the Executive
during such period from a subsequent Employer.
 

9

--------------------------------------------------------------------------------

6.3  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking employment or otherwise.
 
6.4  Upon the occurrence of a Change in Control, all stock options and
restricted stock (and any other equity-linked award that may be granted by the
Corporation in the future) held by the Executive beneficially (in trust or
otherwise) and/or of record, including, without limitation, all such awards held
in trust for the benefit of the Executive in any share option plan or similar
plan, as may be established at the Corporation’s discretion, shall vest and
become immediately exercisable on the date of the Change in Control (and in the
case of stock options, shall remain exercisable by the Executive until the
termination date stated in the related award documentation), and the Corporation
shall take all such actions as may be necessary to release any then existing
restrictions imposed by the Corporation and waive any rights to repurchase such
awards.  
 
6.5       (a)       Anything in this Agreement to the contrary notwithstanding,
in the event that it shall be determined that any payment, distribution,
acceleration of vesting of equity awards, continuation of benefits, or other
compensation from the Corporation to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (each, a “Payment”, and in the aggregate, the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, and thus be subject to the excise tax imposed by
Section 4999 of the Code, and that it would be economically advantageous to the
Executive on an after-tax basis to reduce the Payments to avoid or reduce the
excise tax on excess parachute payments under Section 4999 of the Code, the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement being hereinafter referred to as
“Agreement Payments”) shall be reduced (but not below zero) to the Reduced
Amount. The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate net amount available to the Executive from Agreement
Payments after reduction for all Federal, state and local income and payroll
taxes, Social Security taxes (including Medicare) and the excise tax under
Section 4999. In applying this Subsection (a), except as may otherwise be
mutually agreed upon by the Corporation and the Executive, the Agreement
Payments under Section 6.2(b) shall be reduced before reducing any other
Payments to be made to the Executive. For purposes of this Section 6.5, present
value shall be determined in accordance with Section 280G(d)(4) of the Code.
 

10

--------------------------------------------------------------------------------

(a)  All determinations to be made under this Section 6.5 shall be made by the
Corporation’s independent public accountant immediately prior to the Change in
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Corporation and the Executive within 10
days of the Change in Control Termination Date. Any such determination by the
Accounting Firm shall be binding upon the Corporation and the Executive. Within
five days after this determination, the Corporation shall pay (or cause to be
paid) or distribute (or cause to be distributed) to or for the benefit of the
Executive such amounts as are then due to the Executive under this Agreement.
 
(b)  As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Agreement Payments, as the case may be, will have been made
by the Corporation which should not have been made (“Overpayment”) or that
additional Agreement Payments which have not been made by the Corporation could
have been made (“Underpayment”), in each case, consistent with the calculations
required to be made hereunder. Accordingly, within two years after the Change in
Control Termination Date, the Accounting Firm shall review the determination
made by it pursuant to Subsection (b), above. In the event that the Accounting
Firm determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan by the Corporation to the Executive, which
the Executive shall repay to the Corporation, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code (the
“Federal Rate”); provided, however, that no amount shall be payable by the
Executive to the Corporation if and to the extent such payment would not reduce
the amount which is subject to the excise tax under Section 4999 of the Code. In
the event that the Accounting Firm determines that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive together with interest at the Federal Rate.
 

11

--------------------------------------------------------------------------------

All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in Subsections (b) and (c), above, shall be borne
solely by the Corporation. The Corporation agrees to indemnify and hold harmless
the Accounting Firm of and from any and all claims, damages and expenses
resulting from or relating to its determinations pursuant to Subsections (b) and
(c), above, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of the Accounting Firm.
 
7.  Assignment. The Corporation shall require any successor or assign to all or
substantially all the assets of the Corporation (whether by merger or by
acquisition of stock, assets or otherwise) prior to consummation of any
transaction therewith, to expressly assume and agree to perform in writing this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession or assignment had taken place.
This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and upon the Executive and his heirs,
executors, administrators and legal representatives. This Agreement shall not be
assignable by the Executive.
 
8.  No Third Party Beneficiaries.  This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 7 hereof.
 
9.  Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
 
10.   Interpretation.   In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held by a court of competent
jurisdiction to be unenforceable because it is excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
 

12

--------------------------------------------------------------------------------

11.  Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed by registered or certified
mail, addressed to the address below stated party to which notice is given, or
to such changed address as such party may have fixed by notice given as set
forth herein: 
 
To the Corporation:
 
Delta Financial Corporation
1000 Woodbury Road
Suite 200
Woodbury, NY 11797
Attn: General Counsel
 
         And
 
      To the Executive:
 
Richard Blass
22 Wharton Place
Melville, NY 11747
 
provided, however, that any notice of change of address shall be effective only
upon receipt.
 
12.  Waivers. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
13.  Complete Agreement; Amendments. The foregoing is the entire agreement of
the parties with respect to the subject matter hereof and may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto. This Agreement shall supersede and replace any and all
prior agreements between the parties, including that certain agreement dated
February 27, 2002 . 
 

13

--------------------------------------------------------------------------------

14.  Equitable Remedies. The Executive acknowledges that he has been employed
for his unique talents and that his leaving the employ of the Corporation would
seriously hamper the business of the Corporation and that the Corporation will
suffer irreparable damage if any provisions of Section 5 hereof are not
performed strictly in accordance with their terms or are otherwise breached. The
Executive hereby expressly agrees that the Corporation shall be entitled as a
matter of right to injunctive or other equitable relief, in addition to all
other remedies permitted by law, to prevent a breach or violation by the
Executive and to secure enforcement of the provisions of Section 5. Resort to
such equitable relief, however, shall not constitute a waiver or any other
rights or remedies, which the Corporation may have.
 
15.  Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 



14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as the date
first above written.


       
DELTA FINANCIAL CORPORATION
 
   
   
  By:   /s/ HUGH MILLER   

--------------------------------------------------------------------------------

  Title:  President

      Date:  March 30, 2005 By:   /s/ RICHARD BLASS  

--------------------------------------------------------------------------------

  Title: 







 

15

--------------------------------------------------------------------------------